Name: 2012/631/CFSP: Political and Security Committee Decision EULEX KOSOVO/2/2012 of 12Ã October 2012 extending the mandate of the Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO
 Type: Decision
 Subject Matter: EU institutions and European civil service;  political framework;  Europe;  international affairs
 Date Published: 2012-10-16

 16.10.2012 EN Official Journal of the European Union L 282/45 POLITICAL AND SECURITY COMMITTEE DECISION EULEX KOSOVO/2/2012 of 12 October 2012 extending the mandate of the Head of Mission of the European Union Rule of Law Mission in Kosovo (1), EULEX KOSOVO (2012/631/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 38 thereof, Having regard to Council Joint Action 2008/124/CFSP of 4 February 2008 on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (2), and in particular Article 12(2) thereof, Whereas: (1) Pursuant to Article 12(2) of Joint Action 2008/124/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO), including the decision to appoint a Head of Mission. (2) On 5 June 2012, the Council adopted Decision 2012/291/CFSP (3) extending the duration of EULEX KOSOVO until 14 June 2014. (3) On 27 July 2010, following a proposal by the High Representative of the Union for Foreign Affairs and Security Policy (HR), the PSC adopted Decision 2010/431/CFSP (4), appointing Mr Xavier BOUT DE MARNHAC as Head of Mission of EULEX KOSOVO with effect from 15 October 2010. His mandate was subsequently extended by Decision EULEX KOSOVO/1/2012 (5) until 14 October 2012. (4) On 4 October 2012, the HR proposed the extension of the mandate of Mr Xavier BOUT DE MARNHAC as Head of Mission of EULEX KOSOVO until 31 January 2013, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Xavier BOUT DE MARNHAC as Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO is hereby extended until 31 January 2013. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 12 October 2012. For the Political and Security Committee The Chairperson O. SKOOG (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. (2) OJ L 42, 16.2.2008, p. 92. (3) OJ L 146, 6.6.2012, p. 46. (4) OJ L 202, 4.8.2010, p. 10. (5) OJ L 154, 15.6.2012, p. 24.